In a matrimonial action, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County, dated January 10, *6361980, as denied her motion pursuant to section 244 of the Domestic Relations Law, for the entry of a judgment against her former husband in the amount of $13,725, which sum allegedly represents the defendant’s liability for counsel fees incurred by plaintiff since the entry of the judgment of divorce. Order affirmed insofar as appealed from, without costs or disbursements. Contrary to plaintiff’s contention, the sum which the defendant may ultimately owe regarding her claim for counsel fees is neither certain nor readily ascertainable. Accordingly, Special Term properly refused to enter judgment against the defendant pursuant to section 244 of the Domestic Relations Law in the amount demanded. Gibbons, J.P., Rabin, Gulotta and Margett, JJ., concur.